Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment filed 08/03/2022 has been entered. Claims 10-18 remain pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10-12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gerlach (DE 102013222076 A1, all citations provided from machine translation attached) in view of Frischmann (DE 102010018993 A1, all citations provided from machine translation attached) and King (US 5648941 A).

Regarding claim 10, Gerlach teaches a sound transducer (1), comprising: a diaphragm cup (30); a transducer element (15-16); and a housing (60). (Abstract, Page.3, Paragraph 12, Page.4, Paragraph 4, Claim 1, Figs.1-4)

Gerlach also teaches the diaphragm cup (30) including a diaphragm (34) and a wall (32), the diaphragm, the wall of the diaphragm cup, and at least a part of the housing (38) being formed in one piece from a plastic. (Page.3, Paragraphs 3, 12 Claim 1, Fig.1)

Gerlach does not explicitly teach wherein the plastic is filled with a first filler in at least one first area of the diaphragm cup and wherein the plastic is a uniform matrix material which corresponds to a base material of the sound transducer.

Frischmann teaches wherein the plastic is filled with a first filler in at least one first area of the diaphragm cup. (Page.2, Paragraphs 1, 4, Page.3, Paragraph 12-Page.4, Paragraph 1, Fig.1)

King teaches wherein the plastic is a uniform matrix material which corresponds to a base material of the sound transducer. (Col.4, lines 32-50, Claims 1-8, Fig.1)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Gerlach to incorporate wherein the plastic is filled with a first filler in at least one first area of the diaphragm cup as taught by Frischmann in order for the composite of liquid and solid components to have a compressible character and to achieve good damping properties and further modify Gerlach to incorporate wherein the plastic is a uniform matrix material which corresponds to a base material of the sound transducer as taught by King in order for improved acoustical attenuation of unwanted emissions. 

Regarding claim 18, the claim discloses substantially the same limitations, as claim 10. All limitations as recited have been analyzed and rejected with respect to claim 18, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claim 18 is rejected for the same rational over the prior art cited in claim 10.  

Regarding claim 11, Gerlach does not explicitly teach wherein at least one second area of the diaphragm cup is formed of the plastic, the plastic in the at least one second area of the diaphragm cup being free of fillers.

Frischmann teaches wherein at least one second area of the diaphragm cup is formed of the plastic, the plastic in the at least one second area of the diaphragm cup being free of fillers. (Page.3, Paragraph 12-Page.4, Paragraph 1, Fig.1)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Gerlach to incorporate wherein at least one second area of the diaphragm cup is formed of the plastic, the plastic in the at least one second area of the diaphragm cup being free of fillers in order to achieve good damping properties

Regarding claim 12, Gerlach does not explicitly teach wherein at least one third area of the diaphragm cup is formed of the plastic, the plastic in the at least one third area being filled with a second filler differing from the first filler in the plastic in the at least one first area of the diaphragm cup. 

Frischmann teaches wherein at least one third area of the diaphragm cup is formed of the plastic, the plastic in the at least one third area being filled with a second filler differing from the first filler in the plastic in the at least one first area of the diaphragm cup. (Page.3, Paragraph 12-Page.4, Paragraph 1, Fig.1) Frischmann teaches filling an area of the diaphragm pot resonator (diaphragm cup) with a liquid component 12 and solid component 14 and another area without filler. 

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Gerlach to incorporate wherein at least one third area of the diaphragm cup is formed of the plastic, the plastic in the at least one third area being filled with a second filler differing from the first filler in the plastic in the at least one first area of the diaphragm cup in order for the composite of liquid and solid components to have a compressible character and to achieve good damping properties.

Regarding claim 14, Gerlach teaches at least one part of the housing are formed in one piece. (Page.3, Paragraphs 3, 12 Claim 1, Fig.1)

Gerlach does not explicitly teach wherein the first filler or the second filler is a metal and/or a ceramic, which has a higher density than the plastic from which the diaphragm, the wall of the diaphragm cup. 

Frischmann teaches wherein the first filler or the second filler is a metal and/or a ceramic, which has a higher density than the plastic from which the diaphragm, the wall of the diaphragm cup. (Abstract, Page.2, Paragraph 6, Page.4, Paragraph 2, Claims 6-7)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Gerlach to incorporate wherein the first filler or the second filler is a metal and/or a ceramic, which has a higher density than the plastic from which the diaphragm, the wall of the diaphragm cup in order to achieve good damping properties.

Regarding claim 15, Gerlach teaches at least one part of the housing are formed in one piece. (Page.3, Paragraphs 3, 12 Claim 1, Fig.1)

Gerlach does not explicitly teach wherein the first filler or second filler is air-filled glass hollow bodies and/or air-filled plastic hollow bodies, which have a lower density than the plastic from which the diaphragm, the wall of the diaphragm cup.

Frischmann teaches wherein the first filler or second filler is air-filled glass hollow bodies and/or air-filled plastic hollow bodies, which have a lower density than the plastic from which the diaphragm, the wall of the diaphragm cup. (Abstract, Page.2, Paragraph 6, Page.4, Paragraph 2, Claims 5-6)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Gerlach to incorporate wherein the first filler or second filler is air-filled glass hollow bodies and/or air-filled plastic hollow bodies, which have a lower density than the plastic from which the diaphragm, the wall of the diaphragm cup in order for the composite of liquid and solid components to have a compressible character and to achieve good damping properties.

Regarding claim 16, Gerlach does not explicitly teach wherein the diaphragm of the diaphragm cup is made at least partially from the plastic filled with the first filler.

Frischmann teaches wherein the diaphragm of the diaphragm cup is made at least partially from the plastic filled with the first filler. (Page.3, Paragraph 12-Page.4, Paragraph 2, Claims 4, 7, Fig.1)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Gerlach to incorporate wherein the diaphragm of the diaphragm cup is made at least partially from the plastic filled with the first filler in order for the composite of liquid and solid components to have a compressible character and to achieve good damping properties.

Regarding claim 17, Gerlach does not explicitly teach wherein the wall of the diaphragm cup and the at least a part of the housing are free of fillers.

Frischmann teaches wherein the wall of the diaphragm cup and the at least a part of the housing are free of fillers. (Page.3, Paragraph 12-Page.4, Paragraph 1, Fig.1)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Gerlach to incorporate wherein the wall of the diaphragm cup and the at least a part of the housing are free of fillers in order to achieve good damping properties.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gerlach in view of Frischmann and King as applied to claim 12, and in further view of Hachiya (EP 1280378 A2).

Regarding claim 13, Gerlach does not explicitly teach wherein the first filler and/or the second filler is short fibers.

Hachiya teaches wherein the first filler and/or the second filler is short fibers. (Paragraphs 26, 11, Claim 1)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Gerlach to incorporate wherein the first filler and/or the second filler is short fibers in order to ensure necessary rigidity.



Response to Amendment
Applicant’s arguments with respect to claim(s) 10, 18 and all subsequent dependent claims have been considered but are moot in view of the references cited in the most current rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The references made herein are done so for the convenience of the applicant. They are in no way intended to be limiting. The prior art should be considered in its entirety.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLAH ABULABAN whose telephone number is (571)272-4755. The examiner can normally be reached Monday - Friday 7:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A./Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645